Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 21, 2018

The Court of Appeals hereby passes the following order:

A18A0352. COLEY v. THE STATE.

      The application for discretionary appeal (A17D0480) having been
improvidently granted, this appeal is dismissed.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/21/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.